Citation Nr: 0405809	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
October 1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1999 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The March 1999 
decision denied the claim for service connection for 
hepatitis C as not well grounded.  And after the Veterans 
Claims Assistance Act (VCAA) eliminated this requirement, the 
RO readjudicated the claim in October 2001, de novo, and 
continued to deny it on the merits.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of service connection for hepatitis C, 
apprised of whose responsibility-his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hepatitis C as a result of 
his service in the military.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned, on November 9, 2000, the VCAA became law.  The 
VCAA applies to all claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 1999 and 
October 2001 rating decisions appealed, the June 1999 
statement of the case, and the October 2001 and November 2002 
supplemental statements of the case, as well as the April 
2001 and May 2001 letters to the veteran, notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons that his claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information was needed to process his claim.  In 
addition, the April 2001 and May 2001 letters and the 
statement of the case included the criteria for granting 
service connection, as well as other regulations pertaining 
to his claim.  Likewise, the April 2001 and May 2001 letters, 
as well as additional correspondence, notified him of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

While, in the April 2001 and May 2001 letters, the RO 
requested that he identify and/or submit any supporting 
evidence within 60 days and 30 days, respectively, 
the letters also informed him that he had up to one year from 
the date of the letters to submit additional evidence without 
fear of penalty in the event benefits ultimately were 
granted.  And more than one year has passed since that VCAA 
letters.  See also the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he has been afforded several VA 
examinations and a hearing before the RO.  He and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of entitlement to 
service connection for hepatitis C, a substantially complete 
application was received in October 1998.  Thereafter, in 
rating decisions dated March 1999 and October 2001, this 
issue was denied.  Only after the initial, March 1999 rating 
action was promulgated did the AOJ, in April and May 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non- prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April and May 
2001 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
issuance of the October 2001 rating decision, as well as 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case (SSOC) 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
Under 38 U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App.  498, 505 (1995).  Furthermore, the veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

The pertinent evidence of record consists of the veteran's 
service medical records, his VA medical records, his private 
medical records, and VA examination reports, as well as a 
transcript from his hearing before the RO's local hearing 
officer.

A May 1944 Report of Physical Examination and Induction 
states that the veteran reported having been treated a 
hospital prior to his service for a mastoidectomy, hernia 
surgery, and a nasal operation.  Examinations of the 
veteran's genitourinary, cardiovascular, and endocrine 
systems were normal, as was his skin.

In July 1944, the veteran was treated from the 6th to the 10th 
for a moderate reaction to a tetanus toxoid vaccination 
following an inoculation.  His symptoms were a headache and 
fever.

Also in July 1944, the veteran was treated from July 13th to 
the 18th for a mild reaction to a typhoid inoculation, 
received on the 12th of July.

An April 1945 Disposition Board Proceedings states that the 
veteran was unfit for further duty as a result of chronic 
diarrhea, cause undetermined, and bilateral moderate 
frostbite due to cold exposure in Germany in February 1945, 
manifested by swelling, numbness, hemorrhagic blebs, and 
pain.

A May 1945 record states that the veteran was treated for 
bilateral, severe frostbite, incurred in February 1945, 
following exposure to wet and cold weather during combat in 
Germany.  His frostbite was manifested by hyperhidrosis, 
mottling of the skin of his feet, and moderate swelling of 
the feet upon prolonged standing or sitting.  He was found to 
be incapacitated for further military duty due to the pain 
and discomfort.  In addition, the May 1945 record stated that 
the veteran had been treated for an ill-defined condition of 
the gastrointestinal tract, manifested by chronic diarrhea.  
No disease was found. 

In September 1945, the veteran was treated for mild, acute, 
catarrhal nasopharyngitis.

A September 1945 Physical Examination indicates that clinical 
evaluation of the veteran's genitourinary, lymphatic, and 
endocrine systems were normal, as was the veteran's abdomen 
and skin.  

The October 1945 Certificate of Disability for Discharge 
states that the veteran was unfit for military service due to 
the bilateral severe frostbite of his feet, which was 
incurred in the line of duty.

A June 1946 VA medical record indicates that the veteran was 
admitted for treatment of a compulsive psychoneurosis.  
Physical examination was negative for abdominal masses, 
rigidity, or tenderness and the veteran's liver was not 
enlarged.

A VA psychological evaluation report, associated with the 
veteran's June 1946 medical records, states that the veteran 
reported that he began using heroin in May 1944 and that he 
was associated with a "fast set" of hustlers, bookies, and 
prostitutes.  He stated that he used hypodermic syringes to 
administer the heroin. 

An associated neuropsychiatric evaluation report states that 
the veteran reported that he began using marijuana in 1942, 
that he was introduced to other drugs while in the Army, and 
that the he began using heroin by hypodermic needle after his 
service.   The diagnoses were drug addiction to heroin, 
without psychosis, and moderately severe psychoneurosis, 
anxiety type.

A March 1996 laboratory report from Oaks Medical Plaza states 
that the hepatitis C virus genomes were detected, but that 
testing for the hepatitis B antibodies was negative.

An April 1996 radiology report from Diagnostic Imaging 
Consultants states that an ultrasound of the veteran's liver 
was consistent with cirrhosis, without hepatic masses, and 
showed splenomegaly.

A May 1996 medical record from the Yale University School of 
Medicine states that an ultrasound of the veteran's liver 
showed questionable cirrhosis.  A history of chronic 
hepatitis C was noted.

The veteran was afforded several VA examinations in October 
1997.  The gastrointestinal examination report states that 
the veteran reported that he underwent a cholecystectomy 
approximately 10 years earlier, at which time he received a 
blood transfusion.  He also reported having undergone hernia 
surgeries and a spinal laminectomy during the 1960s and 
1970s.  Blood tests were positive for the hepatitis C 
antibody.

At the time of the veteran's October 1998 claim for service 
connection, he indicated that his doctors told him that his 
hepatitis C could have been due to a high fever, from 
possible malaria, while he was in basic training.

A December 1998 VA medical record states that the veteran had 
chronic hepatitis C, without evidence of portal hypertension.

The veteran was also afforded a VA examination in December 
1998.  The cold-injury examination report indicates that the 
veteran related a history of severe depression upon his 
discharge and that he used drugs and alcohol to alleviate the 
depression.  He also related that he stopped drinking in 1952 
or 1953 and that he was treated in the distant past for his 
depression and drug use.

In the veteran's May 1999 notice of disagreement, the veteran 
asserted that his hepatitis C may have been caused by 
exposure to chlorine gas during a gas mask drill, while in 
basic training.  The veteran asserted that the chlorine gas 
caused him to have chills and fever, requiring 
hospitalization.  He also stated that he was told that the 
gas fumes or malaria could have caused "liver damage."

In his June 1999 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran asserted that his hepatitis was due to 
chemical exposure during his service.

In December 1999, the veteran was afforded a hearing before a 
local hearing officer at the RO.  According to the 
transcript, the veteran testified that he was diagnosed about 
two or three years prior to the hearing with hepatitis C at a 
Yale clinic.  The veteran also testified that he believed 
that it was possible that his hepatitis C was due to his 
service.  He stated that he believed that the hepatitis could 
have been due to transfusions for he received for injuries 
during the Battle of the Bulge or due to chlorine gas 
exposure during his basic training.  The veteran testified 
that he was very sick after the chlorine gas exposure, 
requiring hospitalization.  He also stated that he was told 
he might have had malaria and that his treatment caused a 
jaundice-like disorder.  The veteran indicated that he was 
hospitalized for psychiatric treatment and treatment for drug 
abuse when he returned from service.   He also indicated that 
he also abused alcohol at the time.  In addition, the 
veteran's representative suggested that the hepatitis C could 
have been related to "Amitriptyline."

Additional VA treatment notes dated December 1999 through 
February 2001 indicate that the veteran had a history of 
chronic hepatitis C.  

Private medical records from Norwalk Hospital dated November 
1999 and May 2000 show that the veteran was treated for a 
tick bite on the left arm in November 1999 and received 
diabetes education at the hospital in May 2000.

In a May 2001 letter, the veteran asserts that his hepatitis 
C was due to inhalation of chlorine gas during a gas mask 
drill while in basic training.  He also asserted that he had 
malaria due to mosquito bite during his basic training, for 
which he was treated with aspirin, and that his malaria 
caused him to have yellow-tinted eyes and skin.  He stated 
that the Army told him that some of his medical records were 
destroyed in a fire in a facility in St. Louis, and that 
these missing records would "confirm that [he] was diagnosed 
with malaria and treated for exposure to chlorine gas."

The veteran was most recently afforded a VA examination in 
July 2001.  According to the liver examination report, the 
veteran's claims file and all medical records were reviewed.  
The veteran reported that he served from 1942 to 1945, and 
that he sustained facial injuries from shrapnel in a December 
1944 bombing.  He also reported that he abused intravenous 
heroin in the 1940s, but denied sharing needles, and that he 
received two tattoos while in the service.  He related that 
underwent a cholecystectomy, spinal laminectomies, and 
herniorrhaphies in the 1960s and 1970s, and that after his 
laminectomies, he received blood transfusions.  He denied a 
history of jaundice, but stated that he was treated for a 
nervous disorder and chronic diarrhea while in service.   He 
also related that he underwent a venogram hepatic wedge in 
February 1998 for a cirrhosis timolol protocol baseline 
study, and that a biopsy was normal, suggesting that the 
veteran had not developed significant pleural hypertension.  
The veteran's January 1998 abdominal ultrasound was reviewed.  

Physical examination showed a normal abdomen, without 
hepatomegaly, tenderness or rebound, and with normal bowel 
sounds. His extremities were negative for evidence of spider 
veins, edema, ascites, or liver disease.  There were two 
tattoos present.  The VA examiner concluded that the veteran 
had positive hepatitis C, diagnosed in March 1996, with a 
history of transfusions and intravenous drug use.  The VA 
examiner noted that the veteran's tattoos were additional 
risk factors.  The VA examiner also noted that the incidence 
of hepatitis C is very low in WWII veterans, but that the 
veteran had risk factors of tattoos, intravenous drug use, 
and blood transfusions.  The VA examiner further noted that 
the veteran's claims file was negative for evidence of blood 
transfusions due to facial injuries in December 1944.

An August 2001 letter from the veteran states that he 
attempted to get records from Norwalk Hospital regarding his 
blood transfusions, but that he was told that "not all 
records were still available."  He asserted that he received 
blood transfusions in December 1944 in Belgium.  He also 
asserted that he was unsure which chemicals he inhaled during 
the chlorine gas mask drill would have affected his liver.  
He also denied having done anything that could affect his 
liver or cause hepatitis C.

A January 2002 VA medical record states the veteran had a 
history of chronic hepatitis C and a history of heroin and 
cocaine use until he quit.  A history of cigarette smoking 
for 30 years was also noted.  Upon examination, the veteran 
had good bowel sounds and a soft non-distended abdomen, with 
right upper quadrant tenderness at the edge of his liver.

There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting the veteran's hepatitis C 
was incurred during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303.  His 
service medical records are negative for complaints (e.g., 
relevant symptoms), a diagnosis, or treatment of hepatitis C.  
His service physical examination reports consistently showed 
normal evaluations of his abdomen, skin, and endocrine 
system.  Likewise, his service medical records are negative 
for evidence of any risk factors or causal events asserted by 
him, such as shrapnel wounds, blood transfusions, tattoos, 
malaria, and chlorine gas exposure.  Similarly, he has not 
submitted any additional evidence to confirm his assertions 
with regard to the circumstances and events of his service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this 
regard, while the Board concedes that he had combat exposure, 
the evidence of record indicates that his combat was in 
Germany in February 1945 and that his service medical records 
are negative for facial injuries, which is inconsistent with 
his statements.  See Caluza, supra.  Additionally, there is 
no evidence of hepatitis C being manifest within one year 
after his separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Rather, the medical 
evidence indicates that hepatitis C was not diagnosed until 
March 1996, over 50 years after his service in the military 
ended and well beyond the presumptive period.

More significantly, the evidence of record, including the 
veteran's own statements and testimony, indicates that he 
engaged in risk factors of intravenous drug abuse, blood 
transfusions, and tattoos following his service in the 
military.  And despite his claims that he did not share 
needles or otherwise do anything to cause his hepatitis C 
infection, the July 2001 VA examiner clearly indicated that 
the veteran's hepatitis C was related to his post-service 
risk factors and not to his service.  Although that VA 
examiner did not specifically indicate which post-service 
risk factor caused the veteran's hepatitis C, the VA examiner 
definitively concluded that the aforementioned post-service 
events were all risk factors for the contraction of hepatitis 
C.  And, as discussed earlier, the veteran's service medical 
records are entirely negative for evidence of the in-service 
events that he alleges caused his hepatitis C.  As such, the 
VA examiner's opinion is uncontroverted and, therefore, 
should be afforded significant probative weight since he 
based his opinion on a review of the entire evidentiary 
record, consideration of the veteran's assertions 
and history, and a detailed review of relevant records.  See 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The only evidence portending that the veteran's hepatitis C 
is related to his service in the military comes from him.  
And as a layman, he simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hepatitis C is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



